       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 1 of 18




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.

BRAD RAFFENSPERGER, et al.,                  FILE NO. 1:17-cv-2989-AT

       Defendants.


       STATE DEFENDANTS’ BRIEF REGARDING STANDING

      This case began with Plaintiffs’ quest to declare the 2017 special

Congressional election “void ab initio.” [Doc. 1-2]. After several amended

complaints and even more attempted preliminary injunctions, Plaintiffs

continue to raise concerns of vulnerabilities in Georgia’s voting system.

Under recent Eleventh Circuit precedent, Plaintiffs’ concerns are not

cognizable injuries in fact, regardless of the “evidence” they claim should be

considered. Plaintiffs’ injuries are hypothetical and the kind of generalized

grievances that other courts addressed in recent election cases involving

identical theories about BMDs. See Pearson v. Kemp, No. 1:20-cv-4809-TCB

(N.D. Ga.); Wood v. Raffensperger, 1:20-cv-5155-TCB (N.D. Ga.) (Wood II).

      Indeed, Sidney Powell’s argument and filings in the Pearson case

(popularly known as the “Kraken” litigation) consisted mainly of citing
        Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 2 of 18




Plaintiffs’ arguments and orders from this case. See, e.g., Pearson, Dec. 7,

2020 Motions Hrg., Exhibit A, Tr. 25:8–26:19 (reliance on this Court’s

Order); see also Exhibits to Complaint, Pearson, ECF Nos. 1-4 (Hursti Decl.),

1-5 (“CGG Analyst” email; Halderman, Skoglund, Hursti Decls.; Transcript of

this Court’s Conference regarding de minimis change). And L. Lin Wood, Jr.

relied on Plaintiffs’ arguments from this case in his subsequent case. See, e.g.,

Complaint at ¶¶ 66–67, Wood II, No. 1:20-cv-5155-TCB, ECF No. 1; Exhibits

to Mtn. for TRO, ECF Nos. 2-10 (Stark Decl.), 2-11 (Halderman Decl.).

        Try as they might, Plaintiffs cannot separate their claims from those in

Wood II and Pearson, which were each dismissed for lack of standing. See Ex.

A, Tr. 42:16–43:1 (finding plaintiffs lacked standing since “their interests are

one and the same as any Georgia voter”); Wood II, 2020 WL 7706833, at *2–6

(N.D. Ga. Dec. 28, 2020) (finding plaintiff lacked standing for generalized and

speculative BMD claims). Plaintiffs may dislike their association with those

who repeated Plaintiffs’ mantra and claims, but the law treats them the

same.

        Resolving any remaining doubt is the Eleventh Circuit’s February 2021

decision in Tsao v. Captiva MVP Restaurant Partners, LLC, No. 18-14959,

2021 WL 381948 at *5 (11th Cir. Feb. 4, 2020). There, the court decided that

allegations about vulnerabilities—as opposed to those about actual injuries—

                                       -2-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 3 of 18




cannot establish standing. This binding precedent completely forecloses

Plaintiffs’ policy-based challenge to voting technology.

                          FACTUAL BACKGROUND

I.    Plaintiffs’ challenges.

      The Court’s October 11, 2020 Order describes Plaintiffs’ challenges:

“Plaintiffs allege that Defendants have failed to implement a constitutionally

acceptable election system by requiring all in-person voters to use a BMD

system that, as a whole, in its design and operation, is not voter-verifiable,

secure, or reliable . . .” [Doc. 964, pp. 3-6]. “Plaintiffs’ challenge focuses on the

Defendants’ implementation of the new statewide BMD system, pursuant to

the terms of the State’s 2019 contract with Dominion Voting Systems.” [Doc.

964, p. 4] (emphasis added). See [Docs. 627, 628]. The Court continued:

“Plaintiffs challenge the constitutionality of the State Defendants’

implementation of a barcode-based system for all in-person voting.” [Doc. 964,

p. 5] (emphasis added). The Court further described Plaintiffs’ challenge as

“embracing an array of associated issues involving the electronic voting

process that impact if an individual’s vote (whether recorded from a scanned

BMD-generated barcode or a hand-marked paper ballot) will be correctly

captured, scanned, and accurately counted,” which includes issues regarding




                                        -3-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 4 of 18




ballot processing and auditing the election results. [Doc. 964, p. 4]. 1 This

Court also described Plaintiffs’ alleged injury as being “required to cast a

ballot that cannot be read or verified as reflecting their actual choices

because the votes are tabulated solely from an encrypted barcode that is not

human readable.” [Doc. 751, p. 38]. And, Plaintiffs claim that the current

system and its configuration violates the Equal Protection clause because

voters who vote using hand-marked ballots might have their votes rejected by

the scanners due to “faint marks” on the ballot. [Doc. 964, p. 94]. In short,

Plaintiffs contend that every voter is injured by the election system in

Georgia, whether they vote using a BMD or hand-marked ballot.

      The Court summarized Plaintiffs’ Equal Protection and First and

Fourteenth Amendment challenges as being based on:

      (1)   The alleged fundamental vote verification defect;
      (2)   The system’s purported known and demonstrated risk
            vulnerabilities to access and manipulation identified by
            national cybersecurity experts; and
      (3)   The inherent problems posed in properly auditing votes
            tallied based on QR barcodes that cannot be verified by
            voters.


1State Defendants’ dispute whether Plaintiffs have asserted such claims in the
operative complaints, which is one of the issues in the pending appeal of the
October 11, 2020 Order. State Defendants further contend that Plaintiffs have
not demonstrated standing on this challenge either, but do not address it here
given that the State Defendants have raised this issue on appeal.


                                       -4-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 5 of 18




[Doc. 964, p. 5].2 So viewed, Plaintiffs’ alleged BMD injuries are neither

actual nor imminent, but speculative, potential, and generalized. 3

II.   The state of the evidence.

      Contrary to Plaintiffs’ arguments at the status conference, courts can

and do dismiss complaints for lack of standing, even in election cases, even on

a motion-to-dismiss standard , and frequently even when plaintiffs alleged an

actual compromise of Georgia’s voting equipment. See Pearson, Ex. A; Wood

II, 2020 WL 7706833. This case should be no different. Even over its almost

four-year history, the record in this case is devoid of actual evidence of an

injury-in-fact to establish standing for the claims asserted by Plaintiffs. As

the Eleventh Circuit instructed in Jacobson v. Fla. Sec’y of State, 974 F.3d

1236, 1245 (11th Cir. 2020), standing must be supported by evidence as a




2 Coalition Plaintiffs also asserted procedural-due-process claims regarding the
DREs and BMDs, and this Court determined Coalition Plaintiffs abandoned
the former, [Doc. 375, p. 39 n.31], and dismissed the latter, [Doc. 751, p. 50].
3 The same can be said regarding Plaintiffs’ DRE claims, which State

Defendants continue to maintain are moot. See [Doc. 645-1, pp. 12–15].
Coalition Plaintiffs have also brought a separate claim “based on the alleged
intrusion on voters’ free exercise of their right to cast a secret ballot at the
polls.” [Doc. 964, p. 5]. Coalition Plaintiffs’ challenge centers on the “oversized
voting touchscreens” and non-existent timestamping on precinct scanners.
[Doc. 964, pp. 5-6]. While Coalition Plaintiffs’ secret-ballot claims are
undifferentiated and common to all members of the public, they are also
based on state law and are barred by the Eleventh Amendment.

                                       -5-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 6 of 18




case moves forward—and Plaintiffs have had ample opportunity to present

evidence of standing in their multiple preliminary-injunction motions.

      For example, the individual Plaintiffs have submitted affidavits in this

case proclaiming that they prefer to vote in person, but felt compelled to vote

by absentee ballot because of their concerns about whether their ballots

would be accurately counted by two different types of electronic systems. See

[Docs. 785-3 (Curling); 785-4 (Price); 785-5 (Schoenberg); 640-1, pp. 149–151

(Missett), pp. 167–170 (W. Digges III), pp. 162–165 (L. Digges), pp. 156–160

(Davis)]. Of course, this is not evidence that any individual Plaintiff cast a

BMD ballot that did not reflect their actual choices. Nor is it evidence that

Plaintiffs are likely to cast a ballot in the future on a BMD system, nor that

they are also likely to have their BMD ballot “hacked” by unspecified agents.

Similarly, there is no evidence that the individual Plaintiffs have actually

had (or will have) a hand-marked ballot rejected by a scanner due to a “faint

mark” on the ballot—which would only happen if they refused to follow the

directions printed on the ballot. Of course, there is also zero evidence that

any BMD used in an election has ever been actually compromised. 4 All of



4This Court can take judicial notice of the undisputed fact that a full hand
audit of the November 2020 presidential election results demonstrated that
Plaintiffs’ hypothetical fear is pure fantasy.

                                       -6-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 7 of 18




Plaintiffs’ injuries are therefore hypothetical and generalized whether looked

at on a pleading standard or based on the current evidence in the record.

                        JUSTICIABILITY ANALYSIS

      Courts are not “constituted as free-wheeling enforcers of the

Constitution and laws.” Wood v. Raffensperger, 981 F.3d 1307, 1313 (11th

Cir. 2020) (citing Initiative and Referendums Inst. v. Walker, 450 F.3d 1082,

1087 (10th Cir. 2006) (en banc)). Consequently, jurisdiction in federal court is

limited to only active “cases” and “controversies.” U.S. Const. art. III, § 2;

Wilding v. DNC Servs. Corp., 941 F. 3d 1116, 1124 (11th Cir. 2019). Standing

must be established before consideration of the merits. Whitmore v.

Arkansas, 495 U.S. 149, 154 (1990). A litigant must show: “(1) an injury in

fact that (2) is fairly traceable to the challenged action of the defendant and

(3) is likely to be redressed by a favorable decision.” Jacobson, 974 F.3d at

1245 (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). And,

“threatened injuries [must be] “certainly impending.” Id. (citing Clapper v.

Amnesty Int'l USA, 568 U.S. 398, 401 (2013)).

I.    The individual Plaintiffs lack standing because they have not
      been injured in a particularized manner and only claim
      generalized grievances.

      Injury in fact is the “first and foremost” of the standing elements.

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). To establish an injury in


                                       -7-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 8 of 18




fact, a plaintiff must show that he or she has suffered “an invasion of a

legally protected interest that is both concrete and particularized and actual

or imminent, not conjectural or hypothetical.” Trichell v. Midland Credit

Mgmt., Inc., 964 F.3d 990, 996 (11th Cir. 2020) (emphasis added). In the

aftermath of the 2020 elections, the Third Circuit explained that an injury

“that does no specific harm to you, or if it depends on a harm that may never

happen, then you lack an injury for which you may seek relief from a federal

court.” Bognet v. Sec’y of Pa., 980 F.3d 336, 348 (3d Cir. 2020) (emphasis

added). Here, the evidence falls short of demonstrating an injury in fact. 5

     With respect to particularity, the alleged injury must “affect the

plaintiff in a personal and individual way.” Spokeo, 136 S. Ct. at 1548.6

Plaintiffs “must demonstrate ‘a personal stake in the outcome of the

controversy.’” Wood v. Raffensperger, No. 1:20-CV-04651-SDG, 2020 WL

6817513 at *4 (N.D. Ga. Nov. 20, 2020) (Wood I). As the district court in Wood

I explained, a personal stake “requires more than a mere ‘keen interest in the

issue.’” Id. (quoting Trump v. Hawaii, 138 S. Ct. 2392, 2416 (2018)).


5 Bognet has repeatedly been favorably cited by courts in the Eleventh Circuit.
Wood, 981 F.3d at 1314-15; Wood I, 2020 WL 6817513 at *4; Wood II, 2020 WL
7706833 at *3; Trump v. Kemp, No. 1:20-CV-5310-MHC, 2021 WL 49935 at *3
(N.D. Ga. Jan. 5, 2021).
6 Footnote 7 in Spokeo reinforces this analysis because it specifically references

the particularized harm suffered by individuals, even if many are injured.

                                      -8-
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 9 of 18




      The Eleventh Circuit affirmed the holding in Wood I, finding no

particularized injury because no plaintiff was specifically disadvantaged even

if a vote was improperly counted. Wood, 981 F.3d at 1314 (vote dilution can

be a basis for standing but it requires a point of comparison). The court found

Wood’s interest in ensuring only lawful ballots are counted was not a distinct,

personal injury. Id. Moreover, in considering Wood’s argument that Georgia

treats absentee voters as a “preferred class,” the court stated, “[e]ven if we

assume that absentee voters are favored over in-person voters, that harm

does not affect Wood as an individual—it is instead shared identically by the

four million or so Georgians who voted in person this November.” Id. at 1315.

     In his second lawsuit, Wood II, Wood sought, inter alia, to enjoin the use

of the BMD voting system on constitutional grounds. See Wood II, 2020 WL

7706833, at *1. Wood alleged that his vote was devalued in relation to other

votes because of claimed irregularities with the BMD voting machines and

absentee-ballot procedures, which he claimed subjected him to unequal

treatment as an in-person voter. Id. at *3-4. But the district court found

Wood did not have a particularized injury and could not show a threatened

concrete interest of his own. Id. at *4.

     Plaintiffs have fared no better than Wood in articulating a

particularized and distinct injury. Indeed, the Wood II injuries at least

                                       -9-
      Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 10 of 18




alleged unequal treatment due to “systemic fraud” caused by a mysterious

algorithm that swapped votes. Plaintiffs do not and, instead, complain that a

system they refuse to use is vulnerable and unverifiable for those Georgia

voters that do vote in person. “Setting aside the fact that ‘[i]t is an individual

voter's choice whether to vote by mail or in person,’ these complaints are

generalized grievances.” Wood, 981 F.3d at 1315 (citing Bognet, 2020 WL

6686120, at *15). Thus, Plaintiffs’ allegations are not injuries that affect these

Plaintiffs “in a personal and individual way.” Spokeo, 136 S. Ct. at 1548.

     Put another way, Plaintiffs’ alleged injury is simply their fear that

ballots will not be lawfully counted as cast. But “[a]n injury to the right ‘to

require that the government be administered according to the law’ is a

generalized grievance.” Wood, 981 F.3d at 1314 (quoting Chiles v.

Thornburgh, 865 F.2d 1197, 1205–06 (11th Cir. 1995)). “A generalized

grievance is ‘undifferentiated and common to all members of the public.’”

Wood, 981 F.3d at 1307 (quoting Lujan, 504 U.S. at 575). The alleged injury

must be “distinct from a generally available grievance about government.”

Gill v. Whitford, 138 S. Ct. 1916, 1923 (2018). A “keen interest in the issue” is

not enough. Trump, 138 S. Ct. at 2416. Because Plaintiffs cannot identify a

concrete and particularized injury, this Court “must not countenance[]” their




                                      - 10 -
      Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 11 of 18




claims. Wood, 981 F.3d at 1315 (quoting Dillard v. Chilton Cnty. Comm’n,

495 F.3d 1324 (11th Cir. 2007)).

II.   Plaintiffs lack an injury that is actual and imminent.

      Because Plaintiffs seek injunctive relief, they “must allege and

ultimately prove ‘a real and immediate—as opposed to a merely hypothetical

or conjectural—threat of future injury.’” Strickland v. Alexander, 772 F.3d

876, 883 (11th Cir. 2014) (citations omitted). In this regard, the threat of

future injury must be “certainly impending,”—and that is fatal to the claims

in this case. See Wood I, 2020 WL 6817513, at *2 (citing Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 158 (2014)).

      The Eleventh Circuit recently considered whether a plaintiff in a data-

breach case had alleged an injury sufficient for standing “because he faces a

substantial risk of identity theft, fraud, and other harm in the future as a

result of the data breach.” Tsao, 2021 WL 381948 at *5. Just as Plaintiffs’

claims here are premised on a fear that votes may be altered in the future

(though, not theirs, given their refusal to use the BMDs), Tsao’s claims were

premised on a fear that “he could suffer future injury from misuse of the

personal information disclosed during the cyber-attack (though he has not

yet), and this risk of misuse alone is enough to satisfy the standing

requirement.” Id. at *3 (emphasis in original). And just as just as in Tsao, the


                                      - 11 -
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 12 of 18




claims in this case are insufficient to show an injury that is “certainly

impending.” See id. at *9 (citing Clapper, 568 U.S. at 409, 414 n.5).

       Even more so, Plaintiffs here do not allege an actual breach of the BMD

system—but in Tsao, there had been an actual compromise of the point-of-

sale system.7 See also Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917,

927 (11th Cir. 2020) (elevated risk of identity theft). Yet despite those facts

and allegations in Tsao and Muransky, the Eleventh Circuit concluded there

was an insufficient injury to confer Article III standing.

       Further unlike the plaintiffs in Tsao and Muransky, the Plaintiffs here

have had an uncommonly lengthy opportunity to probe for and produce

evidence of an actual injury. But even after having access to the State’s DREs

for a significant amount of time, Dr. Halderman has yet to find any vote-

changing malware in the DRE system, and instead only confirms “the

vulnerability of the DRE system” and ways that “malware could have spread

through it.” [Doc. 885-1, ¶¶ 17-35] (emphasis added).

       Other election cases have reached the same conclusion. In Twelfth

Cong. District Republican Cmte., for example, the plaintiffs asserted


7 Plaintiffs’
            attempted reliance on Mr. Lamb accessing the KSU server that had
some files related to the DRE and ExpressPoll system years ago is even more
attenuated from the system they now challenge than the claimed triggering
events in Tsao and Muransky that were insufficient to confer standing.

                                      - 12 -
       Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 13 of 18




constitutional claims about absentee ballots that were “based upon

speculation about actions or conduct of independent bad actors and simply

they see ghosts behind a door.” Twelfth Cong. District Republican Cmte v.

Raffensperger, Case No. 1:20-CV-180 (S.D. Ga. Dec. 17, 2020), Motions Hrg.

Tr. at 6:14-24.8 Plaintiffs here suffer from the same fault, seeing ghosts in a

machine. But as in Twelfth Cong. District, Plaintiffs do not have standing.

       Further, Plaintiffs have not shown a “substantial likelihood” that they

will suffer such an injury in the future. See Strickland, 772 F.3d at 883.

Merely alleging that there is some chance Plaintiffs could be harmed in the

future is not enough to establish injury-in-fact. See GALEO v. Gwinnett Cnty.

Bd. of Registration and Elections, 2020 WL 6589661 at *5 (N.D. Ga. Oct. 5,

2020) (harm was too speculative to warrant Article III standing). Because the

injuries Plaintiffs allege have not actually occurred and are not certainly

impending, Plaintiffs injuries are hypothetical and not sufficient for standing.

III.   The Coalition for Good Governance has not established an
       injury-in-fact.

       In a similar vein, the Coalition for Good Governance has failed to

establish that an injury in fact based on diversion of resources. Arcia v. Fla.



8A copy of the transcript of the December 17 motions hearing in Twelfth Cong.
District Republican Cmte, Case No. 1:20-CV-180, is attached as Exhibit B.


                                      - 13 -
      Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 14 of 18




Sec'y of State, 772 F.3d 1335, 1341 (11th Cir. 2014) (citing Havens Realty

Corp. v. Coleman, 455 U.S. 363, 379 (1982)). Although diversion can be a

concrete injury, the Coalition has not established that it has diverted any

resources to address any illegal acts.

      As the evidence in the record shows, the Coalition’s mission is to

“engage in litigation as well as provide monetary support for legal expenses

to other organizations engaged in litigation” on issues involving elections and

other government matters. [Doc. 882-1, p. 3]. Because the Coalition is serving

its organizational purpose by filing and pursuing this litigation, it cannot be

diverting resources because it is doing the very thing it exists to do. See Nat’l

Treasury Emps. Union v. U.S., 101 F.3d 1423, 1430 (D.C. Cir. 1996). The

Coalition cannot convert an otherwise non-justiciable claim into a justiciable

one by the simple act of incorporating—otherwise all of the plaintiffs in the

cases brought in the aftermath of the 2020 election could have solved their

standing problem by filing as corporations. See id. at 1429 (mission

statements do not establish standing).

      The Coalition also cannot claim injury simply by diverting resources to

new initiatives that are based on its “fears of hypothetical future harm that is

not certainly impending.” Clapper, 568 U.S. at 416. Because the only alleged

diversion is based on injuries that are not certainly impending, as explained

                                      - 14 -
      Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 15 of 18




above, the Coalition cannot “secure a lower standard for Article III standing

by making an expenditure based on a nonparanoid fear.” Id.

      Finally, the Coalition has not identified what activities it must “divert

resources away from in order to spend additional resources” combatting the

practices at issue. Jacobson, 974 F.3d at 1250 (emphasis in original). Nor has

it shown any perceptible impairment of organizational activities or daily

operations, Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919-21 (D.C.

Cir. 2015), or that it diverted resources “beyond those normally expended,”

Cigar Ass’n of Am. v. U.S., 323 F.R.D. 54, 63 (D.C. Dist. 2017). Accord, Ga.

Republican Party v. SEC, 888 F.3d 1198, 1203 (11th Cir. 2018); Ga. Latino

Alliance for Human Rights v. Deal, 691 F.3d 1250, 1260 (11th Cir. 2012).

After nearly four years of litigation, there is simply no evidence to support

that the Coalition is doing anything other than pursuing its purpose.

                                CONCLUSION

      Based on this brief and State Defendants’ prior briefs in this case,

Plaintiffs lack standing and this case should be dismissed.

      Respectfully submitted this 12th day of February, 2021.


                               /s/Vincent R. Russo
                               Vincent R. Russo
                               Georgia Bar No. 242628



                                     - 15 -
Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 16 of 18




                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Carey A. Miller
                       Georgia Bar No. 976240
                       cmiller@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3255

                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Jonathan D. Crumly
                       Georgia Bar No. 199466
                       jcrumly@taylorenglish.com
                       James A. Balli
                       Georgia Bar No. 035828
                       jballi@taylorenglish.com
                       R. Dal Burton
                       Georgia Bar No. 097890
                       dburton@taylorenglish.com
                       Diane F. LaRoss
                       Georgia Bar No. 430830
                       dlaross@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       Loree Anne Paradise
                       Georgia Bar No. 382202


                             - 16 -
Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 17 of 18




                       lparadise@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: 678-336-7249

                       Counsel for State Defendants




                             - 17 -
      Case 1:17-cv-02989-AT Document 1066 Filed 02/12/21 Page 18 of 18




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Response has been prepared using 13-pt Century Schoolbook font.

                              /s/ Vincent Russo
                              Vincent R. Russo




                                      18
